PER CURIAM.
While the plaintiff’s cause of action is based upon a partnership contract, the breach alleged is the premature dissolution of the partnership, and the failure of the defendant to carry out his personal covenants under the agreement, and the damages claimed are amounts which the defendant personally undertook to pay. The action is therefore an action at law of which the City Court had jurisdiction.
The order is therefore reversed, with $10 costs and disbursements, and the motion denied without costs.